


110 HR 511 IH: To pledge the faithful support of Congress to members of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 511
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Boehner, Mr. Blunt,
			 Mr. Putnam,
			 Mr. Cantor,
			 Mr. McCotter,
			 Ms. Granger,
			 Mr. Carter,
			 Mr. Cole of Oklahoma,
			 Mr. Dreier,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. King of New York,
			 Ms. Ros-Lehtinen,
			 Mr. Buyer,
			 Mr. Lewis of California, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To pledge the faithful support of Congress to members of
		  the United States Armed Forces serving in harm’s way.
	
	
		1.Congressional pledge not to
			 cut off or restrict funding for units and members of the Armed Forces in harm’s
			 way
			(a)FindingsCongress
			 makes the following findings:
				(1)On September 14, 2001, both the Senate and
			 the House of Representatives passed S. J. Res. 23 of the 107th Congress, which
			 became Public Law 107–40 and authorized the use of military force in
			 Afghanistan.
				(2)On October 10,
			 2002, the House of Representatives passed H. J. Res. 114 of the 107th Congress,
			 which authorized the use of military force in Iraq.
				(3)After passage by the Senate, H. J. Res. 114
			 became Public Law 107–243, the Authorization for Use of Military Force Against
			 Iraq Resolution of 2002.
				(4)Members of the
			 United States Armed Forces have served honorably in their mission to fight
			 terrorism and protect the greater security of the United States.
				(5)These members of
			 the Armed Forces and their families have made many sacrifices, in many cases
			 the ultimate sacrifice, to protect the security of the United States and the
			 freedom Americans hold dear.
				(6)Congress and the
			 American people are forever grateful to the members of the Armed Forces for the
			 service they have provided to the United States.
				(b)Faithful support
			 of CongressCongress will not
			 cut off or restrict funding for units and members of the Armed Forces that the
			 Commander in Chief has deployed in harm’s way in support of Operation Iraqi
			 Freedom and Operation Enduring Freedom.
			
